Exhibit 10.2

SUBLEASE

Antigenics Inc., a Delaware corporation, with a place of business at 3 Forbes
Road, Lexington, Massachusetts (“Sublessor”), and Cubist Pharmaceuticals, Inc, a
Delaware corporation with a place of business at 65 Hayden Avenue, Lexington,
Massachusetts 02421 (“Sublessee”), make this Sublease as of July 30, 2010.

Preliminary Statement

Sublessor is the tenant under a Lease dated as of December 6, 2002, by and
between Sublessor and BHX, LLC, a Massachusetts limited liability company, as
trustee of 3 Forbes Realty Trust, a Massachusetts nominee trust (the “Original
Lessor”), as landlord, as amended by: (i) First Amendment to Lease dated
August 15, 2003 between Sublessor and Original Lessor, (ii) Second Amendment to
Lease dated March 7, 2007 between Sublessor and Original Lessor, (iii) Third
Amendment to Lease dated April 23, 2008 between Sublessor and Original Lessor,
(iv) Fourth Amendment to Lease dated September 30, 2008 between Sublessor and
TBCI, LLC, as successor in interest to Original Lessor (“Lessor”) (collectively,
the “Amendments”); and as modified by letter agreement dated July 10, 2006
between Sublessor and Original Lessor (said Lease, as so amended and modified,
being hereinafter referred to as the “Lease” is attached hereto as Exhibit A),
with respect to premises (the “Premises”) consisting of approximately 161,530
square feet on the first and second floors the Building, which is commonly known
as 3 Forbes Road, Lexington, Massachusetts, all as more particularly described
in the Lease.

Sublessor desires to sublet to Sublessee, and Sublessee desires to accept from
Sublessor, a portion of the Premises consisting of approximately 9,641 rentable
square feet of space (“Leasable Square Footage of Subleased Premises”),
consisting of a portion of the first floor of the Building as more particularly
shown on Exhibit B attached hereto (the “Subleased Premises”), on the terms and
conditions set forth in this Sublease. Sublessor represents, warrants and
covenants that it has not collaterally assigned its interests in the Lease to
any of its lenders or other parties.

Agreement

In consideration of the mutual covenants of this Sublease and other valuable
consideration, the receipt and sufficiency of which Sublessee and Sublessor
hereby acknowledge, Sublessor and Sublessee agree as follows:

1. Subleased Premises.

Sublessor hereby subleases to Sublessee, and Sublessee hereby subleases from
Sublessor, the Subleased Premises subject to the terms and conditions of this
Sublease. Sublessor shall deliver the Subleased Premises to Sublessee in such
“AS IS, WHERE IS” condition as exists on the date delivered to Sublessee, broom
clean, with the base Building electric, HVAC and plumbing systems serving the
Subleased Premises in good working order and repair. Following execution



--------------------------------------------------------------------------------

of this Sublease, Sublessor shall demise the Subleased Premises from the balance
of the Premises to the extent required by applicable building codes
(“Sublessor’s Work”). Upon taking occupancy of the Subleased Premises, Sublessee
shall conclusively be deemed to have accepted the Subleased Premises in the
condition delivered and to have acknowledged that the same are in good condition
and satisfactory to Sublessee in all respects and Sublessor has no obligation to
make any improvements to such portion of the Subleased Premises. Sublessee’s
failure to notify Sublessor of any problems with the working order and repair of
the base Building systems serving the Subleased Premises within thirty (30) days
from delivery shall be deemed to be Sublessee’s agreement that Sublessor has
satisfied its delivery requirement. Sublessee acknowledges that Sublessor has
made no representations or warranties concerning the Subleased Premises or the
Building or their fitness for Sublessee’s purposes. The Subleased Premises are
leased with the benefit of the non-exclusive right to use in common with others
at any time entitled thereto the areas shown on Exhibit B (the “Common Areas”)
solely for purposes of access to and egress from the Subleased Premises.
Sublessee shall comply with all rules and regulations of Sublessor concerning
the use of the Common Areas. Sublessor shall have the right from time to time to
change the Common Areas provided Sublessor provides substantially similar access
and egress.

2. Term. (a) The term of this Sublease (the “Sublease Term”) shall commence on
the latest of (i) the date that Lessor consents to this Sublease in writing, and
(ii) August 1, 2010 (the “Commencement Date”) and shall terminate on July 31,
2012 (“Sublease Term Expiration Date”), or such sooner date upon which the
Sublease Term may expire or terminate under this Sublease, the Lease or pursuant
to law. Promptly following the final determination of the Commencement Date and
upon request of Sublessor, Sublessor and Sublessee shall jointly execute a
written declaration specifying the actual Commencement Date.

(b) Sublessor shall have an on-going right to terminate the Sublease Term before
the Sublease Term Expiration Date with respect to the entire Subleased Premises
on five (5) months advance written notice to Sublessee (the “Termination
Notice”), but the early termination date may not occur earlier than the 17-month
anniversary of the Commencement Date (the “Early Termination Date”). Upon the
delivery of the Termination Notice, the Early Termination Date shall be
substituted as the Sublease Term Expiration Date, as defined above, and
Sublessee shall yield up the Subleased Premises in the condition required
hereunder on such date.

(c) Provided that Sublessor has not (i) terminated in accordance with subsection
2(b), and (ii) subleased the Subleased Premises to another party and does not
require use of the same for its own operations, upon the mutual agreement of the
parties, which agreement must be in writing and signed by both parties on or
before the expiration of the then current Sublease Term, the Sublease Term may
be extended on a month-to-month basis (but in no event shall the Sublease Term
extend beyond the term of the Lease) on the same terms and conditions contained
herein. The parties shall use reasonable efforts to notify the other of its
desire to so extend the Sublease Term as early as possible before the date that
is thirty (30) days prior to the expiration of the then Sublease Term. Sublessee
shall yield up the Subleased Premises in the condition required hereunder on the
date of termination pursuant to this subsection 2(c).

3. Use. Subject to applicable Legal Requirements, the Subleased Premises may be
used only for laboratory (including the use of Hazardous Materials to the extent
permitted hereunder



--------------------------------------------------------------------------------

and under the Lease), research and development, general office purposes and
lawful uses ancillary to any of the foregoing principle uses (the “Permitted
Use”). Sublessee shall comply with all Legal Requirements governing or affecting
Sublessee’s use of the Subleased Premises, and Sublessee acknowledges that
Sublessor has made no representations or warranties concerning whether the
Permitted Use comply with such Legal Requirements. Sublessee shall be
responsible for obtaining any and all licenses, permits and other authorizations
required for Sublessee to use the Subleased Premises for the Permitted Use.

(a) Access. Subject in all events to Sublessor’s rights under this Sublease, the
terms and conditions of the Lease, casualty, condemnation, Force Majeure, Legal
Requirements or other reason beyond Sublessor’s reasonable control, Sublessor
shall not limit Sublessee’s right to access to the Subleased Premises
twenty-four (24) hour, seven (7) days a week, fifty-two (52) weeks a year.

(b) Security. Except in the event of an emergency or as otherwise permitted
hereunder, the laboratory space within the Subleased Premises shall be
accessible only through a key card access system, and Sublessor shall have
access to the laboratory space and the office portion of the Sublease Premises
only for purposes of performing its obligations under the Lease and this
Sublease and for confirming Sublessee’s compliance with its obligations under
this Sublease.

(c) Demising Work. Sublessor and Sublessee acknowledge and agree that Sublessor
may at some point during the Sublease Term sublease certain office space located
outside of and adjacent to the Subleased Premises (the “Adjacent Office Space”),
and that prior to such subletting, Sublessor, at Sublessor’s expense, shall
demise the Adjacent Office Space from the Subleased Premises in accordance with
applicable codes. The parties acknowledge and agree that the Adjacent Office
Space is not part of the Subleased Premises and Sublessee covenants and agrees
that it has no right to, and shall not, use the Adjacent Office Space during the
Sublease Term. In the event that Sublessor demises the Adjacent Office Space,
Sublessee agrees to cooperate with Sublessor in order for Sublessor and its
agents and contractors to perform the necessary construction and to grant to
such parties reasonable access to the Subleased Premises to the extent necessary
to perform such construction.

(d) Flammable Permit. Upon receipt of Lessor approval of this Sublease,
Sublessee, at its sole cost and expense, shall apply for and diligently pursue
until receipt, a flammable permit from the Town of Lexington Fire Department,
with limits per classification which Sublessor shall provide. Sublessee shall
not be permitted to exceed the stated limits. Sublessee shall supply to
Sublessor on an annual basis, commencing on the Commencement Date, an inventory
of all chemical classifications and amounts of each, all of which shall be
subject to Sublessor’s review and approval, which approval shall not be
unreasonably withheld or delayed.

(e) MWRA Permit. Throughout the Sublease Term, Sublessee shall comply with all
terms and conditions of Sublessor’s MWRA permit.

4. Monthly Base Rent. Commencing on the Commencement Date, Sublessee shall pay
to Sublessor annual base rent (“Base Rent”) of $530,255 payable in monthly
installments of $44,187.92, in advance on the first day of each calendar month
during the Sublease Term. The



--------------------------------------------------------------------------------

first monthly installment of Base Rent for the Subleased Premises shall be
delivered to Sublessor by Sublessee upon execution of this Sublease by
Sublessee. The Base Rent shall be paid to Sublessor at its offices located at
the address set forth in the opening paragraph set forth above, or such other
place as Sublessor may designate in writing, in lawful money of the United
States of America, without demand, deduction, offset or abatement (except as
otherwise provided in the preceding section). All sums due under this Sublease
other than Base Rent shall be deemed “Additional Rent”.

5. Operating Costs, Taxes and Utilities.

(a) Sections 4.4, 4.5, 4.6 and 4.7 of the Lease are not incorporated into this
Sublease and Sublessee shall have no obligation to pay increases in any costs
due under those Sections during the Sublease Term. In addition, Sublessee shall
have no obligation to pay for electricity, water or gas consumed in the
Subleased Premises payable under the Lease by Sublessor, as tenant under the
Lease with respect to the period falling within the Sublease. Notwithstanding
the foregoing, Sublessee shall be responsible for providing cleaning and
janitorial service to the Subleased Premises at Sublessee’s expense.

(b) Except as otherwise expressly provided in subsection (d) below, Sublessor
shall have no responsibility or liability for failure or interruption of any
maintenance, repairs or services provided to Sublessee, or for any interruption
in utility services to the Subleased Premises, regardless of the cause, nor in
any event for any indirect or consequential damages; and failure or omission on
the part of Sublessor to furnish any such repairs/maintenance/service/utilities
shall not be construed as an eviction of Sublessee, nor render Sublessor liable
in damages, nor entitle Sublessee to an abatement of Base Rent or Additional
Rent, nor release Sublessee from the obligation to fulfill any of its covenants
under this Sublease.

(c) Sublessor shall maintain the base Building HVAC equipment serving the
Subleased Premises as of the Commencement Date in good working order and repair
such that the Subleased Premises shall be furnished heating and air conditioning
through the base Building HVAC equipment twenty-four (24) hours a day, 365 days
a year, throughout the Sublease Term. Provided, however, when necessary by
reason of accident or emergency, or for repairs, alterations, replacements or
improvements which in the reasonable judgment of Sublessor are desirable or
necessary to be made, or of difficulty or inability in securing supplies or
labor, or of strikes, or of any other cause beyond the reasonable control of
Sublessor, whether such other cause be similar or dissimilar to those
hereinabove specifically mentioned until said cause has been removed, Sublessor
reserves the right to interrupt, curtail, stop or suspend the furnishing of said
heating and air conditioning. Sublessor shall exercise reasonable diligence to
eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but, except as expressly provided in this Sublease, there shall be
no diminution or abatement of rent or other compensation due from Sublessor to
Sublessee hereunder, nor shall this Sublease be affected or any of the
Sublessee’s obligations hereunder reduced, and Sublessor shall have no
responsibility or liability for any such interruption, curtailment, stoppage, or
suspension.

(d) Sublessee’s Rent Abatement Right. Notwithstanding anything to the contrary
in this Sublease contained, if, by reason of the negligence or misconduct of
Sublessor or Sublessor’s agents, employees, or contractors, the Subleased
Premises, or any portion thereof, shall lack



--------------------------------------------------------------------------------

heating and air conditioning through the base Building HVAC equipment so that,
for the “Sublessor Service Interruption Cure Period”, as hereinafter defined,
the affected portion of the Subleased Premises is rendered untenantable, and if
Sublessee ceases to use the affected portion of the Subleased Premises during
the entire period of untenantability, then, provided that such untenantability
and Sublessor’s inability to cure such condition is not caused by the fault or
neglect of Sublessee or Sublessee’s agents, employees or contractors,
Sublessee’s obligation to pay Base Rent shall thereafter be abated in proportion
to such untenantability until the day such condition is corrected. This shall be
Sublessee’s sole remedy at law and in equity. The provisions of this subsection
(d) shall not apply in the event of untenantability caused by fire, other
casualty, or Taking (see Section 12 below). For the purposes hereof, the
“Sublessor Service Interruption Cure Period” shall be defined as five
(5) consecutive business days after Sublessor’s receipt of written notice from
Sublessee that the Subleased Premises lacks heating and air conditioning through
the base Building HVAC equipment and that such condition has caused
untenantability in the Subleased Premises (including, where less than all of the
Subleased Premises is affected, a description of the portion so affected),
except that if the cause of such untenantability or Sublessor’s inability to
cure such condition is a cause beyond Sublessor’s reasonable control, the
Sublessor Service Interruption Cure Period shall be extended by the period of
time that Sublessor is delayed in curing such condition by reason of such cause.

6. Security Deposit. INTENTIONALLY OMITTED.

7. Subordination to Lease.

(a) This Sublease is subject and subordinate to the terms and conditions of the
Lease and Sublessor does not purport to convey, and Sublessee does not hereby
take, any greater rights in the Subleased Premises than those accorded to or
taken by Sublessor as tenant under the Lease. Sublessee shall not cause a
default under the Lease or permit Sublessee’s Invitees to cause a default under
the Lease. If the Lease terminates before the end of the Sublease Term,
Sublessor shall not be liable to Sublessee for any damages arising out of such
termination. Pursuant to Section 8.1 (c) of the Lease, Sublessee hereby
acknowledges that Lessor has no obligations to Sublessee under the Lease, the
Sublease or otherwise.

(b) Except as otherwise specified in this Sublease, all of the terms and
conditions of the Lease are incorporated as a part of this Sublease, but all
references in the Lease to “Tenant”, “Premises”, “Leasable Square Footage of the
Premises”, “Tenant’s Work”, “Lease Term”, “Commencement Date”, “Common Areas”,
Permitted Use”, “Tenant’s Parking Allocation”, Base Rent”, “Additional Rent” and
“Brokers” shall be deemed to refer, respectively, to Sublessee, Subleased
Premises, Leasable Square Footage of the Subleased Premises, Sublessee’s Work,
Sublease Term, Commencement Date, Common Areas, Permitted Use, Sublessee’s
Parking Allocation, Base Rent, Additional Rent and Brokers, as defined in this
Sublease. Capitalized terms used but not defined in this Sublease shall have the
meaning ascribed to such terms in the Lease. In the event of a conflict or
ambiguity between the provisions of the Lease and the provisions of this
Sublease, as between Sublessor and Sublessee the provisions of this Sublease
shall govern and control. To the extent incorporated into this Sublease,
Sublessee shall perform the obligations of the Sublessor, as tenant under the
Lease. Notwithstanding any other provision of this Sublease, Sublessor, as
sublandlord under this Sublease, shall have the benefit



--------------------------------------------------------------------------------

of all rights, remedies, benefits and limitations of liability enjoyed by
Lessor, as the landlord under the Lease, but (i) Sublessor shall have no
obligations under this Sublease to perform the obligations of Lessor, as
landlord under the Lease, including, without limitation, any obligation to
provide services, perform maintenance or repairs, or maintain insurance, and
Sublessee shall seek such performance and obtain such services solely from the
Lessor; (ii) Sublessor shall not be bound by any representations or warranties
of the Lessor under the Lease; (iii) in any instance where the consent of Lessor
is required under the terms of the Lease, the consent of Sublessor and Lessor
shall be required; and (iv) Sublessor shall not be liable to Sublessee for any
failure or delay in Lessor’s performance of its obligations, as landlord under
the Lease, nor shall Sublessee be entitled to terminate this Sublease or abate
the Base Rent or Additional Rent due hereunder. Upon request of Sublessee,
Sublessor shall, at Sublessee’s expense, use commercially reasonable efforts to
cooperate with Sublessee in its efforts to cause Lessor to perform its
obligations under the Lease, provided, however, if the nature of the breached
obligation for which enforcement is sought impacts Sublessor’s ability to
operate its business operations at the Premises and Sublessor agrees with
Sublessee’s assertion that Lessor has failed to perform its obligations under
the Lease, then the cost of the efforts to cause Lessor to perform its
obligations under the Lease shall be equitably allocated between Sublessor and
Sublessee.

(c) Notwithstanding any contrary provision of this Sublease, the following terms
and conditions of the Lease (and all references thereto) are not incorporated as
provisions of this Sublease: the following definitions: Base Building Work,
Amenities Work, Rights of Extension, BAE, Base Building Plans, Delivery
Condition, Effective Date, Extension Term, First Additional Premises, First
Expansion Date, Food Service Facility, Initial Term, Landlord’s Restoration
Work, Landlord’s Work, Letter of Credit, Original Premises, Partial Completion,
Second Additional Premises, Second Expansion Delivery Date, Second Expansion
Rent Commencement Date, Substantial Completion, Tenant Improvements Plans, and
Tenant’s Restoration Costs; Sections 2.1 through Section 2.5 (b); Section 2.6;
Section 2.7 (except that Sublessee will execute a written amendment to the
extent required of Sublessor as tenant under Section 2.7); Sections 3.1 and 3.2;
Section 3.3 (a); the fourth and fifth sentence of Section 3.3 (b); Section 3.3
(c) and (d); Section 3.4; all of Section 4.1 except the last sentence;
Section 4.3; Sections 4.4 through 4.7; Section 4.8; all of Section 5.1 except
the first sentence; all references in Section 5.2 to BAE and the Clean Room
Operations; Section 6.2; Section 6.6; all reference to “Permitted Alterations”
in Section 7.5; Article VIII; the following clause in the first sentence of
Section 9.1 (“provided, however, that as a condition to such subordination…so
long as no Event of Default exists”); Articles X (except that Sublessee shall
have the obligation to restore Sublessee’s Work to the extent Sublessor, as
tenant under the Lease, has the obligation to restore Tenant’s Work) and XI; the
second and third sentences of Section 12.2 (b); the last sentence of
Section 12.5; Sections 12.7, 13.1, 13.8, 13.9 and 13.11; the last two sentences
of Section 13.12; the following subsections of Section 14.1: (b)-(i), (q),
(s) and (t); Exhibits C, D, E, F, G, H and I; and the Amendments (except to the
extent the Amendment amends a particular definition in the Lease) and the
modification letter agreement.

(d) Notwithstanding any contrary provision of this Sublease, (i) in any
instances where Lessor, as landlord under the Lease, has a certain period of
time in which to notify Sublessor, as tenant under the Lease, whether Lessor
will or will not take some action, Sublessor, as sublandlord under this
Sublease, shall have an additional ten-day period after receiving such notice in
which to notify Sublessee, (ii) in any instance where Sublessor, as tenant under
the



--------------------------------------------------------------------------------

Lease, has a certain period of time in which to notify Lessor, as landlord under
the Lease, whether Sublessor will or will not take some action, Sublessee, as
subtenant under this Sublease, must notify Sublessor, as sublandlord under this
Sublease, at least five business days before the end of such period, but in no
event shall Sublessee have a period of less than five days in which so to notify
Sublessor unless the period under the Lease is five days or less, in which case
the period under this Sublease shall be one day less than the period provided to
Sublessor under the Lease, and (iii) in any instance where a specific grace
period is granted to Sublessor, as tenant under the Lease, before Sublessor is
considered in default under the Lease, Sublessee, as subtenant under this
Sublease, shall be deemed to have a grace period which is ten days less than
Sublessor before Sublessee is considered in default under this Sublease, but in
no event shall any grace period be reduced to less than five days unless the
period under the Lease is five days or less, in which case the period under this
Sublease shall be one day less than the period provided to Sublessor under the
Lease.

8. Assignments and Subleases. Notwithstanding anything to the contrary in the
Lease or this Sublease, any assignment of this Sublease or any sub-sublease of
any portion of the Sublease Premises is expressly prohibited. Nothing contained
herein shall be deemed to limit or amend the rights of Lessor under Article VIII
of the Lease. Any attempt by Sublessee to Transfer the Subleased Premises or the
Sublease in violation of this provision shall be void.

9. Insurance. During the Sublease Term, Sublessee shall maintain insurance of
such types, in such policies, with such endorsements and coverages, and in such
amounts as are set forth in the Lease, including, without limitation, in
Section 7.9 of the Lease. All insurance policies shall name Lessor, Sublessor
and any other party required by either as additional insureds and shall contain
an endorsement that such policies may not be modified or canceled without 30
days prior written notice to Lessor and Sublessor. Sublessee shall obtain a
waiver of subrogation for the benefit of Sublessor and Lessor to the extent
required of “Tenant” for the benefit of “Landlord” under Section 13.4 of the
Lease. Sublessee shall promptly pay all insurance premiums and shall provide
Sublessor and Lessor with policies or certificates evidencing such insurance
upon Sublessee’s execution of this Sublease and prior to entering the Subleased
Premises.

10. Alterations. Notwithstanding any provisions of the Lease incorporated herein
to the contrary, Sublessee shall not make any alterations, improvements or
installations in the Subleased Premises without in each instance obtaining the
prior written consent of both Lessor and Sublessor, which they may grant,
withhold or condition in their respective sole discretion. If Sublessor and
Lessor consent to any such alterations, improvements or installations, Sublessee
shall perform and complete such alterations, improvements and installations at
its expenses, in compliance with Legal Requirements and in compliance with
Section 7.5 of the Lease and other applicable provisions of the Lease. If
Sublessee performs any alterations, improvements or installations without
obtaining the prior written consent of both Lessor and Sublessor, Sublessor may
remove such alterations, improvements or installations, restore the Subleased
Premises and repair any damage arising from such a removal or restoration, and
Sublessee shall be liable to Sublessor for all costs and expenses incurred by
Sublessor in the performance of such removal, repairs or restoration.



--------------------------------------------------------------------------------

11. Indemnification by Sublessee. Sublessee agrees to protect, defend (with
counsel reasonably approved by Sublessor), indemnify and hold Sublessor harmless
from and against any and all claims, damages, liabilities, costs and expenses,
including reasonable attorneys’ fees, (other than those arising solely from any
negligence or willful misconduct of Sublessor, Lessor or its agents or employees
in or about Subleased Premises or the Common Areas), arising or resulting from:
(i) the conduct or management of or from any work or thing whatsoever done in or
about the Subleased Premises during the Sublease Term or any period which
Sublessee may occupy the same; (ii) any condition arising, and any injury to or
death of persons, damage to property or other event occurring or resulting from
an occurrence in or about the Subleased Premises during the term hereof;
(iii) any breach or default on the part of Sublessee in the performance of any
covenant or agreement on the part of Sublessee to be performed pursuant to the
terms of this Sublease; (iv) the use by Sublessee and/or any its employees of
the Common Areas; or (v) from any negligent act, omission or willful misconduct
on the part of Sublessee or any or its agents, employees, licensees, invitees or
assignees. The foregoing shall survive the expiration or early termination of
this Sublease.

Indemnification by Sublessor. Sublessor agrees to protect, defend (with counsel
reasonably approved by Sublessee), indemnify and hold Sublessee harmless from
and against any and all claims, damages, liabilities, costs and expenses,
including reasonable attorneys’ fees, (other than those arising solely from any
negligence or willful misconduct of Sublessee or its agents or employees in or
about Subleased Premises), arising or resulting from the acts or negligent
omissions of Sublessor’s employees, agents or contractors in connection with
Sublessor’s access to the Subleased Premises under Section 3 (b) above. The
foregoing shall survive the expiration or early termination of this Sublease

12. Casualty and Eminent Domain. In the event of any Taking or damage by fire or
other casualty to the Subleased Premises thereby rendering the Subleased
Premises wholly or in part untenantable, Sublessee shall acquiesce in and be
bound by any action taken by or agreement entered into between Lessor and
Sublessor with respect thereto subject to a pro-rated reduction in Base Rent
where applicable.

13. Default. In the event of a default by Sublessee in the full and timely
performance of its obligations under the Sublease, including, without
limitation, its obligation to pay Base Rent or Additional Rent, Sublessor shall
have all of the rights and remedies available to “Landlord” under the Lease as
though Sublessor were “Landlord” and Sublessee were “Tenant”, including without
limitation the rights and remedies set forth in Article XII of the Lease. The
foregoing shall survive the expiration or early termination of this Sublease.

14. Brokers. Sublessee represents and warrants that it has not dealt with any
broker in connection with the consummation of this Sublease other than Cushman
and Wakefield, Inc. and Grubb & Ellis. Sublessee shall indemnify and hold
harmless Sublessor against any loss, damage, claims or liabilities arising out
of the failure of its representation or the breach of its warranty set forth in
the previous sentence.

15. Notices. All notices and demands under this Sublease shall be in writing and
shall be effective (except for notices to Lessor which shall be given in
accordance with Section 13.3 of the Lease) upon the earlier of (i) receipt at
the address set forth below by the party being served,



--------------------------------------------------------------------------------

or (ii) two days after being sent to address set forth below by United States
certified mail, return receipt requested, postage prepaid, or (iii) one day
after being sent to address set forth below by a nationally recognized overnight
delivery service that provides tracking and proof of receipt. A notice given on
behalf of a party hereto by its attorney shall be deemed a notice from such
party.

 

  If to Lessor:   As required under the Lease.   If to Sublessor:   At the
address set forth in the opening paragraph of this Sublease,     Attention:
Karen Valentine, Esq.   With a copy to:   Joseph R. Torpy     Brennan, Dain, Le
Ray, Wiest, Torpy & Garner, P.C.     129 South Street     Boston Massachusetts
02111   If to Sublessee:   At the address set forth in the opening paragraph of
this Sublease,     and after the Sublease Commencement Date, at the Subleased  
  Premises.   With a copy to:   General Counsel     Cubist Pharmaceuticals, Inc.
    65 Hayden Street     Lexington, Massachusetts 02421

Either party may change its address for notices and demands under this Sublease
by notice to the other party.

16. Authority. Sublessor and Sublessee each represent and warrant to the other
that the individual(s) executing and delivering this Sublease on its behalf
is/are duly authorized to do so and that this Sublease is binding on Sublessee
and Sublessor in accordance with its terms. Simultaneously with the execution of
this Sublease, Sublessee shall deliver evidence of such authority to Sublessor
in a form reasonably satisfactory to Sublessor.

17. Condition Precedent. This Sublease, and the rights and obligations of
Sublessor and Sublessee under this Sublease (other than those obligations which
arise hereunder prior to the Commencement Date), are subject to the condition
that Lessor consent to the subleasing of the Subleased Premises to the extent
required under the Lease, and this Sublease shall be effective only upon the
receipt by Sublessor of such consent. Sublessee agrees to join such consent if
so requested by Lessor in the form requested by Lessor. In the event such
consent is not received by that date that is thirty (30) days after execution of
this Sublease by both parties, Sublessor shall have the right to rescind its
execution of this Sublease, and upon exercise of such right, this Sublease shall
be void and the installment of Base Rent which are paid on Sublessee’s execution
of this Sublease shall be returned to Sublessee. The parties shall each pay one
half of all amounts payable to Lessor under the Lease in connection with
Lessor’s review and approval of this Sublease.



--------------------------------------------------------------------------------

18. Holdover/Surrender.

(a) Upon the expiration of the Sublease Term or earlier termination of this
Sublease, Sublessee covenants to quit and surrender to Sublessor the Subleased
Premises, broom clean, in such order and condition as is required under the
Lease at the expiration of the Lease term, and at Sublessee’s expense, to remove
all property of Sublessee. Any property not so removed shall be deemed to have
been abandoned by Sublessee and may be retained or disposed of at Sublessee’s
expense by Sublessor, as Sublessor shall desire. If Sublessee or any of its
property remains on the Subleased Premises beyond the expiration or earlier
termination of this Sublease, such holding over shall not be deemed to create
any tenancy at will, but the Sublessee shall be a tenant at sufferance only and
shall pay rent at a daily rate equal to two times the Rent due under the Lease
with respect to the entire Premises, even if the Subleased Premises is less than
the entire Premises, and other charges due thereunder and shall, in addition,
perform and observe all other obligations and conditions to be performed or
observed by Sublessee hereunder. In addition, Sublessee shall indemnify and hold
harmless Sublessor from and against any and all liability, loss, cost, damage
and expenses suffered or incurred by Sublessor arising out of or resulting from
any failure on the part of Sublessee to yield up the Subleased Premises when and
as required under this Sublease. The foregoing shall survive the expiration or
early termination of this Sublease.

(b) Decommissioning. In addition to the foregoing, or before the Sublease Term
Expiration Date, or earlier termination of the Sublease, Sublessee shall:

 

  1. Adhere to all DEP and EPA regulation (which adherence obligation shall
apply throughout the Sublease Term) and to deliver to Sublessor the report of a
certified industrial hygienist, approved by Sublessor, stating that he or she
has examined the Subleased Premises and found no evidence that the Subleased
Premises contains Hazardous Materials in violation of Environmental Laws; and

 

  2. Provide Sublessor a copy of its most current chemical waste removal
manifest, and a certification from Sublessee executed by an officer of Sublessee
that no Hazardous Materials or other potentially dangerous of harmful chemicals
brought onto the Subleased Premises from and after the date that Sublessee first
took occupancy of the Subleased Premises, remain in the Subleased Premises; and

 

  3. If the results of the reports specified above are not reasonably
satisfactory to Sublessor’s Chemical Hygiene Officer (CHO), then Sublessee shall
be responsible for correcting or, at Sublessor’s election if the Sublease Term
has expired, paying the cost of correcting any unsatisfactory condition
indicated by Sublessor. This provision shall survive the expiration or earlier
termination of the Sublease Term and failure to comply by the Sublease Term
Expiration Date shall be deemed a holdover subject to the terms of subsection
18(a) above.



--------------------------------------------------------------------------------

Sublessor has provided Sublessee with copies of the decommissioning reports
resulting from Sublessor’s decommissioning of the biosafety cabinets in the
laboratory space in the Subleased Premises, which shall assist in establishing a
baseline with respect to the condition in which the Subleased Premises must be
returned upon surrender.

19. Parking. During the Sublease Term, Sublessee shall be entitled to the
non-exclusive use of Sublessee’s Parking Share (as defined below) of the parking
spaces available in the Parking Areas, in common with Sublessor, subject to the
following terms and conditions:

 

(a) Sublessee shall at all times abide by and shall cause each of Sublessee’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Sublessee’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the Parking Areas that Sublessor
reasonably establishes from time to time, and otherwise agrees to use the
Parking Areas in a safe and lawful manner and in accordance with the Sublease
and the Lease. Sublessor reserves the right to adopt, modify and enforce the
Rules governing the use of the Parking Areas from time to time. Sublessor may
refuse to permit any person who violates such Rules to park in the Parking
Areas, and any violation of the Rules shall subject the vehicle to removal from
the Parking Areas at Sublessee’s expense.

 

(b) The parking spaces to which Sublessee has rights hereunder shall be provided
on a non-designated “first-come, first-served” basis. Sublessor reserves the
right to assign specific spaces, and to reserve spaces for visitors, small cars,
disabled persons or for other subtenants or guests, and Sublessee shall not park
and shall not allow Sublessee’s Parties to park in any such assigned or reserved
spaces. Sublessee acknowledges that the Parking Areas may be temporarily closed
entirely or in part in order to make repairs or perform maintenance services, or
to alter, modify, re-stripe or renovate the Parking Areas, or if required by
casualty, strike, condemnation, Force Majeure, Legal Requirements or other
reason beyond Sublessor’s reasonable control.

 

(c) Sublessee acknowledges that except to the extent caused by the gross
negligence or willful misconduct of Sublessor, to the fullest extent permitted
by law, Sublessor shall have no liability for any damage to property or other
items located in the Parking Areas (including without limitation, any loss or
damage to Sublessee’s automobile or the contents thereof due to theft, vandalism
or accident), nor for any personal injuries or death arising out of the use of
the Parking Areas by Sublessee or any Sublessee’s Parties. Sublessee agrees to
look first to its insurance carrier and to require that Sublessee’s Parties look
first to their respective property insurance carriers for payment of any
property losses sustained in connection with any use of the Parking Areas.
Sublessee hereby waives on behalf of its property insurance carriers all rights
of subrogation against Sublessor or Sublessor’s agents with respect to
Sublessee-owned vehicles.

 

(d) Sublessee’s non-exclusive right to park as described in this Section is
exclusive to Sublessee and Sublessee’s permitted assignees and sublessees and
shall not pass to any other assignee or sublessee without the express written
consent of Sublessor. Such consent is at the reasonable discretion of the
Sublessor.



--------------------------------------------------------------------------------

(e) If Sublessee violates any of the terms and conditions of this Section, the
Sublessor shall have the right to remove from the Parking Areas any vehicles
hereunder which shall have been involved or shall have been owned or driven by
parties involved in causing such violation, without liability therefor
whatsoever, but otherwise in accordance with applicable Legal Requirements. In
addition, Sublessor shall have the right to cancel Sublessee’s right to use the
Parking Areas pursuant to this Section upon ten (10) days’ written notice
specifying in reasonable detail the reasons therefor, unless within such ten
(10) day period, Sublessee cures such default. Such cancellation right shall be
cumulative and in addition to any other rights or remedies available to
Sublessor at law or equity, or provided under this Sublease.

 

(f) “Sublessee’s Parking Share” shall be equal to 2.38 spaces per 1,000 rentable
square feet subleased by Sublessee (i.e., 23 spaces).

20. Signage. Subject to the terms and conditions of the Lease and all Legal
Requirements, at its sole cost and expense, Sublessee shall have the right to
install signage of its corporate logo at the Animal Dock (as referenced below),
on the entrance door to the Subleased Premises and within the Subleased
Premises. The specifications of any permitted signage shall be subject to the
prior approval of Sublessor, which approval shall not be unreasonably withheld,
and of Lessor.

21. Furniture and Lab Equipment. At no additional cost to Sublessee except as
expressly set forth in this section below, Sublessee shall have the right to use
certain furniture and lab equipment located in the Subleased Premises as more
particularly described on Exhibit C attached hereto and incorporated herein (the
“Furniture”). Sublessee shall be responsible for the cost of any repair or
replacements of the Furniture damaged or destroyed during the Term of the
Sublease or otherwise not returned to Sublessor at the end of the Sublease.
Sublessee acknowledges and agrees that the Furniture is in good condition and
agrees to return the same in such condition at the end of the Term of the
Sublease, subject only to reasonable wear and tear. Sublessee shall indemnify,
defend and hold harmless Sublessor from all loss, claim, liability, damage or
cost arising out of damage to person or property related to the use, condition
or repair of the Furniture. Sublessor shall remove any equipment and furniture
not described on Exhibit C prior to the Commencement Date.

22. Loading Dock. Sublessee shall have the right to use the loading dock at the
Building commonly referred to as the “Animal Dock.” Sublessee shall be
responsible to repairing, at its costs, any damage caused to such loading dock
by the use of Sublessee.

23. Not an Offer. The submission of an unsigned copy of this Sublease to
Sublessee for Sublessee’s consideration does not constitute an offer to sublease
the Subleased Premises. This Sublease shall become binding only upon the
execution and delivery of this Sublease by Sublessor and Sublessee, subject to
“Condition Precedent” Paragraph above.

24. No Offset; Independent Covenants; Waiver. Base Rent and Additional Rent
(collectively, “Rent”) shall be paid without notice or demand, and without
setoff, counterclaim, defense, abatement, suspension, deferment, reduction or
deduction, except as expressly provided herein. Sublessee waives all rights
(i) to any abatement, suspension, deferment, reduction or deduction



--------------------------------------------------------------------------------

of or from Rent, except to the extent otherwise expressly set forth herein, and
(ii) to quit, terminate or surrender this Sublease or the Subleased Premises or
any part thereof, except as expressly provided herein. SUBLESSEE HEREBY
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF SUBLESSEE HEREUNDER SHALL BE
SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO
BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF SUBLESSEE HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS SUBLEASE.
SUBLESSOR AND SUBLESSEE EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE
OF THE OBLIGATIONS OF SUBLESSEE HEREUNDER REPRESENTS FAIR, REASONABLE, AND
ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO
THIS SUBLEASE, AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED
NEGOTIATION DURING WHICH BOTH SUBLESSOR AND SUBLESSEE WERE REPRESENTED BY
COUNSEL SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL SUBLEASES IN
MASSACHUSETTS, AND THAT THE ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE
MADE WITH FULL KNOWLEDGE OF THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC.,
437 MASS. 708 (2002). SUCH WAIVER AND ACKNOWLEDGEMENTS BY SUBLEASE ARE A
MATERIAL INDUCEMENT TO SUBLESSOR ENTERING INTO THIS SUBLEASE.

 

25. ANTI-TERRORISM REPRESENTATIONS

Sublessee represents and warrants to Sublessor that:

 

(a) Sublessee is not, and shall not during the Sublease Term become, a person or
entity with whom Sublessor is restricted from doing business under the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known
as the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and regulations promulgated pursuant
thereto, including, without limitation, persons and entities named on the Office
of Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”); and

 

(b) Sublessee is not currently conducting any business or engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises; and

 

(c) Sublessee will not in the future during the Sublease Term engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Subleased Premises.

26. CAFETRIA AND FITNESS. For so long as the same exist as part of the Premises,
Sublessee and its employees shall have the right to use the cafeteria room and
fitness center, provided that (i) no employee of Sublessee may use the fitness
center until such employee



--------------------------------------------------------------------------------

executes Sublessor’s form of waiver of liability, and (ii) all use of either
area shall be subject to such reasonable rules and regulations as Sublessor may
enact. Sublessee acknowledges and agrees that Sublessor shall have no obligation
to continue the use of such areas through the Sublease Term and that Sublessor
may terminate such use for any reason or no reason without liability of
Sublessor. To the maximum extent permitted by law, Sublessee waives all claims
against Sublessor arising out of the use, maintenance and operation of the
cafeteria room and fitness center.

IN WITNESS WHEREOF, Sublessor and Sublessee execute this Sublease as of the date
first written above.

 

CUBIST PHARMACEUTICALS, INC.     ANTIGENICS INC. By:  

/s/ Steven C. Gilman, PhD

    By:  

/s/ John Cerio

Name: Steven C. Gilman, PhD     Name: John Cerio Title: CSO/SVP Discovery &
Non-Clinical Dev     Title: Vice President Human Resources



--------------------------------------------------------------------------------

Exhibit A

“Lease”



--------------------------------------------------------------------------------

Exhibit B

“Subleased Premises”

&

“Common Areas”



--------------------------------------------------------------------------------

Exhibit C

“Furniture & Lab Equipment”